PER CURIAM.
Stipulation
It is hereby stipulated and agreed that petitioner, Semet-Solvay Company, having posted notices in the form hereto attached, on its three bulletin boards in its Detroit plant, agrees to keep such notices posted for a period of 30 days from the date hereof. It is hereby further stipulated and agreed that the issues of the above entitled consolidated proceedings shall forthwith be disposed of by a decree in the manner and form hereto annexed, vacating and setting aside with prejudice the decision and order of the Board herein.
Form of Notice
“Section 7 of the National Labor Relations Act provides—
“ ‘Sec. 7. Employees shall have the right to self-organization, to form, join, or assist labor organizations, to bargain collectively through representatives of their own choosing, and to engage in concerted activities, for the purpose of collective bargaining or other mutual aid or protection.’
“This Company reaffirms that it will not interfere with the rights of its employees as above set forth.
“Semet-Solvay Company.”
Decree
Upon the annexed stipulation, it is hereby ordered and decreed that the decision and order of the National Labor Relations Board in the proceeding entitled “In the Matter of Semet-Solvay Company and Detroit Coke Oven Employees Association and International Union, United Automobile Workers of America, Local 174, Case No. C-384”, be and the same are hereby vacated and set aside with prejudice.
It is further ordered and decreed that the complaint and amended complaint filed in said proceedings be and the same hereby are dismissed with prejudice.